
	
		II
		109th CONGRESS
		2d Session
		S. 2797
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2006
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To provide competitive status to certain Federal
		  employees in the State of Alaska.
	
	
		1.Short titleThis Act may be cited as the Thomas
			 P. O’Hara Public Land Career Opportunity Act of 2006.
		2.Competitive
			 status for certain Federal employees in the State of AlaskaSection 1308 of the Alaska National Interest
			 Lands Conservation Act (16 U.S.C. 3198) is amended—
			(1)by redesignating
			 subsections (c) and (d) as subsections (d) and (e), respectively; and
			(2)by inserting
			 after subsection (b) the following:
				
					(c)Competitive
				StatusAn individual appointed to a permanent position under
				subsection (a) shall be converted to competitive status after—
						(1)if the
				appointment is full time, the completion of 2 years of competitive and
				satisfactory full time service; or
						(2)if the
				appointment is less than full time, the period that is equivalent to 2 years of
				competitive and satisfactory full time
				service.
						.
			
